DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of U.S. Patent No. 10,993,270 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 6, 11, and 16 of the application with claims 1, 6, 11, and 16 of the patent, claims 1, 6, 11, and 16 of the application are anticipated by patent claims 1, 6, 11, and 16 in that claims 1, 6, 11, and 16 of the patent contain all the limitations of claims 1, 6, 11, and 16 of the application. Claims 1, 6, 11, and 16 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chin et al. (US 2019/0261411 A1) hereinafter Chin.

Regarding claims 1, 6, 11, and 16 – Chin discloses selecting a backoff time associated with a random access procedure; identifying whether a criteria to select a contention free random access resource is met during the backoff time, wherein the criteria is identified to be met in case that at least one contention free random access resource associated with at least one channel state information reference signal (CSI-RS) is configured, and a CSI-RS with reference signal received power (RSRP) above a threshold among the at least one CSI-RS is available; identifying a random access preamble corresponding to the CSI-RS, in case that the criteria is met during the backoff time; and transmitting, to a base station, the random access preamble in a physical random access channel (PRACH) occasion corresponding to the CSI-RS, refer to Figure 2B and paragraphs [0060], [0061].
Regarding claims 2, 7, 12, and 17 – Chin discloses a random access resource selection is performed after the backoff time, in case that the criteria is not met, refer to Figures 2A, 2B, and paragraphs [0058], [0060], [0062], [0102].
Regarding claims 3, 8, 13, and 18 – Chin discloses receiving information related to a backoff indicator, wherein the backoff time is selected based on the backoff indicator, in case that a random access response window expires or a contention resolution timer expires, refer to Figure 1B, and paragraphs [0042], [0043], [0051].
Regarding claims 4, 9, 14, and 19 – Chin discloses the backoff time is stopped, in case that the criteria is met, refer to Figures 2A, 2B, and paragraphs [0044] to [0046], [0057], [0058], [0062], [0065], [0076], [0102].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
III. 	Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (same as above) in view of Cirik et al. (US 2019/0215888 A1) hereinafter Cirik.
Regarding claims 5, 10, 15, and 20 — Chin discloses the criterion is determined to be met, in case that a random access procedure is initiated by a physical downlink control channel (PDCCH) order and the POCCH order includes a preamble index not equal to 0, or wherein the criterion is determined to be met, in case that contention free random access resources are signaled by the base station and a reference signal received power (RSRP) of a synchronization signal block (SSB) associated with the contention free random access resources or a RSRP of a channel state information reference signal (CSE-RS) associated with the contention free random access resources is above a threshold, refer to Figure 2B and paragraphs [0041], [0043], [0052], [0060], [0061], [0065], [0087], [0099], [0105].
Chin does not explicitly disclose or wherein the criterion is determined to be met, in case that the random access procedure is initiated for a beam failure recovery and a beam failure recovery timer is running or not configured and the RSRP of the SSB or the RSRP of the CSRS is above the threshold.
Cirik discloses or wherein the criterion is determined to be met, in case that the random access procedure is initiated for a beam failure recovery and a beam failure recovery timer is running or net configured and the RSRP of the SSB or the RSRP of the CSI-RS is above the threshold, refer to paragraphs [0270], [0308] to [0310], [0313] to [0315],
It would have been obvious to an ordinary person of skill in the art before the effective filing date of the application to combine Chin with Cirik to provide Chin with or wherein the criterion is determined to be met, in case that the random access procedure is initiated for a beam failure recovery and a beam failure recovery timer is running or not configured and the RSRP of the SSB or the RSRP of the CSI-RS is above the threshold.
The suggestion/motivation to do so is that Chin discloses utilizing beams, refer to paragraphs [0041], [0099].
The benefit being that the NR is being designed to utilize multiple beams and providing a beam recovery procedure will improve the quality of the new system.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (US 10,736,147 B2) discloses method and apparatus for receiving a PDSCH including a RAR message.
Jung et al. (US 10,659,274 B2) discloses determining transmit power during RAP based on DL transmit antenna port parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
5 December 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465